       Case 4:20-cr-00030-BSM Document 7 Filed 01/16/20 Page 1 of 1

                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
United States of America                                                      Plaintiff

v.                                  Case No.: 4:20−cr−00030−BSM

Jonathan Williams                                                          Defendant




                                NOTICE OF HEARING


     PLEASE take notice that a Bond Hearing has been set in this case for January 17,
2020, at 11:00 AM before Magistrate Judge Jerome T. Kearney in Little Rock Courtroom
# 4B in the Richard Sheppard Arnold United States Courthouse located at 600 West
Capitol Avenue, Little Rock, Arkansas.



DATE: January 16, 2020                           AT THE DIRECTION OF THE COURT
                                                    JAMES W. McCORMACK, CLERK


                                                By: LaShawn M Coleman, Deputy Clerk




Electronic copy provided to:

U.S. Marshals Service, Eastern District of Arkansas
U.S. Probation Office, Eastern District of Arkansas
Court Security Office, Eastern District of Arkansas
